DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-100  and 111-20 are cancelled.
Claims 101-102, 104-105, 108-110 have are currently amended
Claims 101-110 are being examined upon their merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Allowable Subject Matter
Claims 101-110 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art found of record was EMMONS et al (7,963,441) in view of DODIN (US8,662,384) and in further view of FRIEDMAN (US 2007/0162350). The references individually or in combination fail to teach or suggest generating and acquiring a “first code” that that “embodies the product data and merchant information required by the pay network server to process a card authorization request for a product corresponding to the product data” in response to a checkout request or the interaction of a user’s digital camera to acquire the first code from a checkout webpage as generally recited by amended claim 101.  Emmons  describes the acquisition of a pre-existing bar code for a product to aid in an electronic checkout process. This is different from the claimed subject matter because the amended claim 101 allows for  the completion of the transaction without the user computing device communicating any payment details or preferences to the merchant. In particular, the pay network server receives a card authorization request in response to a digital camera of the user computing device, acquiring the first code from the checkout webpage. This card authorization request includes both the product data and the merchant information embodied by the first code as well as account information for a user of the user computing device, and a pay amount for the product. The pay network server and an issuer server complete the transaction; no further interaction between the client device and the merchant is required. 
	In contrast EMMONS requires interaction of the user device with the merchant via a first webpage for selecting a link to display a second webpage and sending information to specify a method for paying for the product. Neither EMMONS, DODIN nor FREIDMAN in combination or alone suggest the amended language of claim 101.

35 U.S.C. 101
The claims as amended provide significantly more than an abstract idea. As amended, the recitations of claim 101 generally describe modifying an electronic purchase checkout process to require generating and acquiring a "first code" (e.g., QR code, etc.). The merchant server receives an HTTP(S) GET message and extracts product and client data from the message. A pay network server then generates a "first code" that "embodies the product data and merchant information required by the pay network server to process a card authorization request for a product corresponding to the product data." The user device is then provided with a checkout webpage and the pay server receives a card authorization request via a virtual wallet application executing on a user computing device. The request comes to the pay network server in response to a digital camera of the user computing device acquiring the first code from the checkout webpage and includes the product data and the merchant information embodied by the first code, as well as account information for a user of the user computing device, and a pay amount for the product. The pay network server then instructs an issuer server to deduct the pay amount from an account corresponding to the user.  Thus the elements of the amended claims when taken in combination as a whole apply the abstract idea in a meaningful way beyond merely using the computer as a tool to carry out the abstract idea or merely limiting the use of the abstract idea to a particular technical environment. .





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692